Chief Justice PARKER and Justices TIMMONS-GOODSON and HUDSON
dissent for the reasons stated in the dissenting opinion in State v. Bowditch, —N.C. —, — S.E.2d — (2010) (448PA09).
*426STATE OF NORTH CAROLINA v. BILLY RAYMOND ANDERSON
) ) ) ) )
ORDER
No. 269A00
The motions filed by defendant with this Court on 10 August 2010 are determined as follows:
1. Defendant’s Motion to Dismiss Appellant’s Motion Filed in this Court Under the North Carolina Racial Justice Act Without Prejudice to File a Motion Under the Racial Justice Act in Post-Conviction Proceedings If Appellant Is Not [ ] Granted Relief on Direct Appeal or in His Pending MAR filed Pursuant to N.C. Gen. Stat. Sec. 15A-2006 is DISMISSED.
2. Defendant’s Motion in the Alternative to Remand to the Superior Court of Craven County for an Evidentiary Hearing and Other Proceedings is DISMISSED.
3. Defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act is DISMISSED WITHOUT PREJUDICE.
Further proceedings in defendant’s appeal before this Court are stayed until after the trial court’s hearing and determination of defendant’s Motion for Appropriate Relief pursuant to N.C.G.S. § 15A-2005, see, State v. Anderson, 355 N.C. 136, 558 S.E.2d 87 (2002), and defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act filed in Superior. Court, Craven County.
By Order of the Court in Conference, this 7th day of September 2010.
Hudson. J.
For the Court
*427STATE OF NORTH CAROLINA v. IZIAH BARDEN
) ) ) ) )
ORDER
No. 96A01-3
The motions filed by defendant with this Court on 10 August 2010 are determined as follows:
1. Defendant’s Motion to Dismiss Appellant’s Motion Filed in this Court Under the North Carolina Racial Justice Act Without Prejudice tó File a Motion Under-the Racial Justice Act in Post-Conviction Proceedings If Appellant Is Not [ ] Granted Relief on Direct Appeal is DISMISSED.
2. Defendant’s Motion in the Alternative to Remand to the Superior Court of Sampson County for an Evidentiary Hearing and Other Proceedings is DISMISSED.
3. Defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act is DISMISSED WITHOUT PREJUDICE.
Further proceedings in defendant’s appeal before this Court are stayed until after the trial court’s hearing and determination of defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act filed in Superior Court, Sampson County.
By Order of the Court in Conference, this 7th day of September 2010.
Hudson. J.
For the Court
*428STATE OF NORTH CAROLINA v. JAMES RAY LITTLE III
) ) ) ) )
ORDER
No. 221A09
The motions filed by defendant with this Court on 10 August 2010 are determined as follows:
1. Defendant’s Motion to Dismiss Appellant’s Motion Filed in this Court Under the North Carolina Racial Justice Act Without Prejudice to File a Motion Under the Racial Justice Act in Post-Conviction Proceedings If Appellant Is Not Granted Relief on Direct Appeal is DISMISSED.
2. Defendant’s Motion in the Alternative to Remand to the Superior Court of [Forsyth] County for an Evidentiary Hearing and Other Proceedings is DISMISSED.
3. Defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act is DISMISSED WITHOUT PREJUDICE.
This case is removed from the 7 September 2010 oral'arguments calendar, and further proceedings in defendant’s appeal before this Court are stayed until after the trial court’s hearing and determination of defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act filed in Superior Court, Forsyth County.
By Order of the Court in Conference, this 7th day of September 2010.
Hudson. J.
For the Court
*429STATE OF NORTH CAROLINA v. MICHAEL WAYNE SHERRILL
) ) ) ) )
ORDER
No. 246A09
The motions filed by defendant with this Court on 10 August 2010 are determined as follows:
1. Defendant’s Motion to Dismiss Appellant’s Motion Filed in this Court Under the North Carolina Racial Justice Act Without Prejudice to File a Motion Under the Racial Justice Act in Post-Conviction Proceedings If Appellant Is Not [ ] Granted Relief on Direct Appeal is DISMISSED.
2. Defendant’s Motion in the Alternative to Remand to the Superior Court of Mecklenburg County for an Evidentiary Hearing and Other Proceedings is DISMISSED.
3. Defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act is DISMISSED WITHOUT PREJUDICE.
Further proceedings in defendant’s appeal before this Court are stayed until after the trial court’s hearing and determination of defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act filed in Superior Court, Mecklenburg County.
By Order of the Court in Conference, this 7th day of September 2010.
Hudson. J.
For the Court
*430STATE OF NORTH CAROLINA v. HASSON JAMAAL BACOTE
) ) ) ) )
ORDER
No. 360A09
The motions filed by defendant with this Court on 10 August 2010 are determined as follows:
1. Defendant’s Motion to Dismiss Appellant’s Motion filed in this Court Under the North Carolina Racial Justice Act Without Prejudice to File a Motion Under the Racial Justice Act in Post-Conviction Proceedings If Appellant Is Not [ ] Granted Relief on Direct Appeal is DISMISSED.
2. Defendant’s Motion in the Alternative to Remand to the ' Superior Court of [Johnston] County for an Evidentiary Hearing and Other Proceedings is DISMISSED.
3. Defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act is DISMISSED WITHOUT PREJUDICE.
Further proceedings in defendant’s appeal before this Court are stayed until after the trial court’s hearing and determination of defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act filed in Superior Court, Johnston County.
By Order of the Court in Conference, this 7th day of September 2010.
Hudson. J.
For the Court
*431STATE OF NORTH CAROLINA v. JOHN ROSWELL REYNOLDS, JR.
) ) ) ) )
ORDER
No. 1P10
The State’s Petition for Writ of Certiorari to review the order of Caswell County, Superior Court, is allowed for the limited purpose of remanding to the trial court for reconsideration in light of Jones v. Keller, 364 N.C. 249, 698 S.E.2d 49 (2010).
By order of this Court in Conference, this 7th day of October, 2010.
Timmons-Goodson. J.
For the Court
*432STATE OF NORTH CAROLINA v. MICHAEL PATRICK RYAN
) ) ) ) )
ORDER
No. 366A10
The motions filed by defendant with this Court on 10 August 2010 are determined as follows:
1. Defendant’s Motion to Dismiss Appellant’s Motion Filed in this Court Under the North Carolina Racial Justice Act Without Prejudice to File a Motion Under the Racial Justice Act in Post-Conviction Proceedings If Appellant Is Not Granted Relief on Direct Appeal is DISMISSED.
2. Defendant’s Motion in the Alternative to Remand to the Superior Court of Gaston County for an Evidentiary Hearing and Other Proceedings is DISMISSED.
3. Defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act is DISMISSED WITHOUT PREJUDICE.
Further proceedings in defendant’s appeal before this Court are stayed until after the trial court’s hearing and determination of defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act filed in Superior Court, Gaston County.
By Order of the Court in Conference, this 7th day of September 2010.
Hudson. J.
For the Court
*433STATE OF NORTH CAROLINA v. ANDREW DARRIN RAMSEUR
) ) ) ) )
ORDER
No. 388A10
The motions filed by defendant with this Court on 10 August 2010 are determined as follows:
1. Defendant’s Motion to Dismiss Appellant’s Motion Filed in this Court Under the North Carolina Racial Justice Act Without Prejudice to File a Motion Under the Racial Justice Act in Post-Conviction Proceedings If Appellant Is Not Granted Relief on Direct Appeal is DISMISSED.
2. Defendant’s Motion in the Alternative to Remand to the Superior Court of Iredell County for an Evidentiary Hearing and Other Proceedings is DISMISSED.
3. Defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act is DISMISSED WITHOUT PREJUDICE.
Further proceedings in defendant’s appeal before this Court are stayed until after the trial court’s hearing and determination of defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act filed in Superior Court, Iredell County.
By Order of the Court in Conference, this 7th day of September 2010.
Hudson. J.
For the Court
*434[[Image here]]
*435[[Image here]]
*436[[Image here]]
*437[[Image here]]
*438[[Image here]]
*439[[Image here]]
*440[[Image here]]
*441[[Image here]]
*442[[Image here]]